DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7-8, 10-12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-5, 7-8, 10-12 and 14-17 each utilize the phrase “proper heading”, however, this phrase is subjective and thus indefinite, as what is proper heading to one entity and/or in one situation may not be to another entity and/or in another situation.  
Claims 13 and 18-20 are rejected as being dependent claims of previously rejected claims 10 and 16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 8-12, 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beggs et al. (US 20120025964, hereinafter Beggs).
	Regarding claims 1, 10 and 16, Beggs teaches a materials handling vehicle, a method for operating a materials handling vehicle that is being driven by an operator, the method comprising (See at least Beggs: Abstract; Claim 32): 
identifying position information of the vehicle relative to at least one boundary object (See at least Beggs: Para. 0029); and
at least one of: 
if the vehicle is determined to be located at a distance that is less than a desired distance from the at least one boundary object, issuing at least one of an audible, tactile, or visual first cue by a positioning assistance system on the vehicle, and once the vehicle is determined to not be located at a distance that is less than the desired distance from the at least one boundary object, turning off the first cue (See at least Beggs: Para. 0038, 0093); or 
if the vehicle is determined to be not located at a proper heading with respect to the at least one boundary object, issuing at least one of an audible, tactile, or visual second cue by the positioning assistance system, and once the vehicle is determined to be located at the proper heading with respect to the at least one boundary object, turning off the second cue (See at least Beggs: Para. 0038, 0093).

Regarding claim 2, Beggs teaches the vehicle according to claim 1. Beggs further teaches:
wherein the at least one of the audible, tactile, or visual cue is actuated by the positioning assistance system to indicate at least one of: 
the vehicle is located at a distance that is equal to or greater than a desired distance from the boundary object; or 
the vehicle is located at a proper heading with respect to the boundary object (See at least Beggs: Para. 0093).

Regarding claim 3, Beggs teaches the vehicle according to claim 1. Beggs further teaches:
wherein the at least one of the audible, tactile, or visual cue is actuated by the positioning assistance system to indicate at least one of: 
the vehicle is not located at a distance that is equal to or greater than a desired distance from the boundary object; or 
the vehicle is not located at a proper heading with respect to the boundary object (See at least Beggs: Para. 0093).

Regarding claim 4, Beggs teaches the vehicle according to claim 1. Beggs further teaches:
the at least one of the audible, tactile, or visual cue comprises first and second cues (See at least Beggs: Para. 0093); 
the first cue is actuated by the positioning assistance system when at least one of:
the vehicle is located at a distance that is equal to or greater than a desired distance from the boundary object (See at least Beggs: Para. 0093); or 
the vehicle is located at a proper heading with respect to the boundary object; and 
the second cue is actuated by the positioning assistance system when at least one of: 
the vehicle is not located at a distance that is equal to or greater than the desired distance from the boundary object (See at least Beggs: Para. 0038); or 
the vehicle is not located at a proper heading with respect to the boundary object; and 
the first cue is distinguishable from the second cue (See at least Beggs: Para. 0093).

Regarding claim 6, Beggs teaches the vehicle according to claim 1. Beggs further teaches:
wherein the assistance provided by the positioning assistance system further comprises at least one of an additional audible, tactile, or visual cue to indicate at least one of: 
a distance from the vehicle to a second boundary object (See at least Beggs: Fig. 5; Para. 0036); or 
a heading of the vehicle with respect to the second boundary object; and 
wherein the at least one of the audible, tactile, or visual cue is distinguishable from the at least one of the additional audible, tactile, or visual cue (See at least Beggs: Fig. 5; Para. 0036).

Regarding claim 9, Beggs teaches the vehicle according to claim 1. Beggs further teaches:
wherein the boundary object comprises a wall or a storage structure (See at least Beggs: Para. 0029).

Regarding claim 11, Beggs teaches the vehicle according to claim 10. Beggs further teaches:
wherein the assistance provided by the positioning assistance system comprises providing at least one of: 
an audible, tactile, or visual first cue if the distance from the vehicle to the at least one boundary object is less than the desired distance; or 
an audible, tactile, or visual second cue if the vehicle is not located at the proper heading with respect to the at least one boundary object (See at least Beggs: Para. 0038).

Regarding claim 12, Beggs teaches the vehicle according to claim 11. Beggs further teaches:
wherein the assistance provided by the positioning assistance system further comprises providing an audible, tactile, or visual third cue distinguishable from the first and second cues to indicate that the vehicle is at least one of (See at least Beggs: Para. 0040): 
located at a distance that is equal to or greater than the desired distance from the at least one boundary object; or 
oriented at the proper heading with respect to the at least one boundary object (See at least Beggs: Para. 0093).

Regarding claim 18, Beggs teaches the vehicle according to claim 16. Beggs further teaches:
further comprising modifying at least one vehicle parameter based on the position information (See at least Beggs: Para. 0058).

Regarding claim 19, Beggs teaches the vehicle according to claim 16. Beggs further teaches:
wherein the at least one vehicle parameter comprises at least one of: a maximum allowable travel speed of the vehicle; a maximum allowable turning angle of the vehicle; one or more vehicle lights; a lifting function of a load handling assembly of the vehicle; indicia used to indicate that the vehicle is located in a particular area; or an alert to indicate the presence of the vehicle (See at least Beggs: Para. 0058).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beggs in view of KANG et al. (US 20190256083, hereinafter KANG).
Regarding claims 5, 15 and 20, Beggs teaches the vehicle according to claim 1, the method of claim 10 and the method of claim 16. Beggs further teaches: 
wherein the at least one of the audible, tactile, or visual cue comprises a visual cue and is one of:
actuated by the positioning assistance system on at least one of: a display device; or a floor surface in front of the vehicle and to a right side thereof, and wherein the visual cue is provided to …to be located at least one of: a distance that is equal to or greater than a desired distance from the boundary object; or at a proper heading with respect to the boundary object (See at least Beggs: Para. 0038); or 
actuated by the positioning assistance system on at least one of: the display device; or the floor surface in front of the vehicle and to a left side thereof, and wherein the visual cue is provided to indicate that the vehicle must be steered to the left to be located at least one of: a distance that is equal to or greater than the desired distance from the boundary object; or at the proper heading with respect to the boundary object (See at least Beggs: Para. 0038).
Yet, Beggs does not explicitly teach:
…indicate that the vehicle must be steered to the right …
However, in the same field of endeavor, KANG teaches:
…indicate that the vehicle must be steered to the right (See at least KANG: Fig. 4; Para. 0048)…
It would have been obvious to one of ordinary skill in the art to include in the vehicle and the method of Beggs with direction indication as taught by KANG since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Claims 7, 13-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beggs in view of Castaneda et al. (US 20110166721, hereinafter Castaneda).
Regarding claim 7, Beggs teaches the vehicle according to claim 6.
Although Beggs already teaches a distance that is equal to or greater than a desired distance from objects, Beggs does not explicitly teach:
when the vehicle is located both of: a distance that is equal to or greater than a desired distance from the first and second boundary objects; and at a proper heading with respect to the first and second boundary objects, the vehicle is able to be remotely controlled by an operator using a remote control device; and 
when the vehicle is not located at least one of: a distance that is equal to or greater than the desired distance from at least one of the first and second boundary objects; or the proper heading with respect to at least one of the first and second boundary objects, the vehicle is not able to be remotely controlled by an operator using the remote control device.
However, in the same field of endeavor, Castaneda teaches:
when the vehicle is located both of: a distance that is equal to or greater than a desired distance from the first and second boundary objects; and at a proper heading with respect to the first and second boundary objects, the vehicle is able to be remotely controlled by an operator using a remote control device (See at least Castaneda: Fig. 11; Para. 0043); and 
when the vehicle is not located at least one of: a distance that is equal to or greater than the desired distance from at least one of the first and second boundary objects; or the proper heading with respect to at least one of the first and second boundary objects, the vehicle is not able to be remotely controlled by an operator using the remote control device (See at least Castaneda: Fig. 11; Para. 0043).
It would have been obvious to one of ordinary skill in the art to include in the vehicle and the method of Beggs with conditional remote control as taught by Castaneda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claim 13, Beggs teaches the method of claim 10. Beggs further teaches: 
…and wherein the at least one of the audible, tactile, or visual cue is provided to indicate at least one of (See at least Beggs: Para. 0038): 
the distance from the vehicle to the first boundary object is less than the desired distance; or 
the distance from the vehicle to the second boundary object is less than the desired distance (See at least Beggs: Para. 0038).
Yet, Beggs does not explicitly teach:
wherein the at least one boundary object comprises a first boundary object located on a left side of the vehicle and a second boundary object located on a right side of the vehicle, …
However, in the same field of endeavor, Castaneda teaches:
wherein the at least one boundary object comprises a first boundary object located on a left side of the vehicle and a second boundary object located on a right side of the vehicle (See at least Castaneda: Fig. 11), …
It would have been obvious to one of ordinary skill in the art to include in the vehicle and the method of Beggs with objects locations as taught by Castaneda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claim 14, Beggs teaches the vehicle according to claim 13.
Although Beggs already teaches a distance that is equal to or greater than a desired distance from objects, Beggs does not explicitly teach:
further comprising, only once the vehicle is located at a distance that is equal to or greater than the desired distance from the first and second boundary objects, and 
the vehicle is oriented at the proper heading with respect to the first and second boundary objects, permitting the vehicle to be remotely controlled by the operator using a wireless remote control device.
However, in the same field of endeavor, Castaneda teaches:
further comprising, only once the vehicle is located at a distance that is equal to or greater than the desired distance from the first and second boundary objects, and 
the vehicle is oriented at the proper heading with respect to the first and second boundary objects, permitting the vehicle to be remotely controlled by the operator using a wireless remote control device (See at least Castaneda: Fig. 11; Para. 0043).
It would have been obvious to one of ordinary skill in the art to include in the vehicle and the method of Beggs with conditional remote control as taught by Castaneda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Regarding claim 17, Beggs teaches the method of claim 16. Beggs further teaches: 
…issuing an audible, tactile, or visual third cue by the positioning assistance system that is distinguishable from the first and second cues, wherein the third cue (See at least Beggs: Para. 0040)…
Yet, Beggs does not explicitly teach:
wherein the at least one boundary object comprises a first boundary object located on a left side of the vehicle and a second boundary object located on a right side of the vehicle, and further comprising: 
if the vehicle is determined to be located at a distance that is equal to or greater than the desired distance from the first and second boundary objects, and the vehicle is oriented at the proper heading with respect to the first and second boundary objects… indicates to the operator that the vehicle is permitted to be remotely controlled by the operator using a wireless remote control device; and 
only once the vehicle is determined to be located at a distance that is equal to or greater than the desired distance from the first and second boundary objects, and the vehicle is determined to be oriented at the proper heading with respect to the first and second boundary objects, permitting the vehicle to be remotely controlled by the operator using a wireless remote control device.
However, in the same field of endeavor, Castaneda teaches:
wherein the at least one boundary object comprises a first boundary object located on a left side of the vehicle and a second boundary object located on a right side of the vehicle, and further comprising: 
if the vehicle is determined to be located at a distance that is equal to or greater than the desired distance from the first and second boundary objects, and the vehicle is oriented at the proper heading with respect to the first and second boundary objects… indicates to the operator that the vehicle is permitted to be remotely controlled by the operator using a wireless remote control device (See at least Castaneda: Fig. 11; Para. 0043); and 
only once the vehicle is determined to be located at a distance that is equal to or greater than the desired distance from the first and second boundary objects, and the vehicle is determined to be oriented at the proper heading with respect to the first and second boundary objects, permitting the vehicle to be remotely controlled by the operator using a wireless remote control device (See at least Castaneda: Fig. 11; Para. 0043).
It would have been obvious to one of ordinary skill in the art to include in the vehicle and the method of Beggs with conditional remote control as taught by Castaneda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination will increase safety.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 discloses “wherein the boundary object comprises a first boundary object located on a right side of the vehicle, and the at least one of the audible, tactile, or visual cue comprises first, second, and third cues, and wherein:
the first cue is actuated by the positioning assistance system when at least one of:
the vehicle is located at a distance that is equal to or greater than a desired distance from both the first boundary object and a second boundary object located on a left side of the vehicle; or
the vehicle is located at a proper heading with respect to both the first boundary object and the second boundary object;
the second cue is actuated by the positioning assistance system when at least one of:
the vehicle is not located at a distance that is equal to or greater than the desired distance from the first boundary object; or
the vehicle is not located at a proper heading with respect to the first boundary object;
the third cue is actuated by the positioning assistance system when at least one of:
the vehicle is not located at a distance that is equal to or greater than the desired distance from the second boundary object; or
the vehicle is not located at a proper heading with respect to the second boundary object; and
the first, second, and third cues are distinguishable from one another”.
The closest prior art of record is Beggs. Beggs teaches “Under normal operating circumstances (where the sensing and hazard discrimination system does not detect a potentially hazardous situation), the projected light could be green. This is a visual indication to the forktruck operator that things in the vicinity of the forktruck are safe, and a visual indication to others in the facility (if in a line of sight where they can see the color) that a safe condition exists. Once a hazardous situation or potential is detected, the light array 300 projects a different color, for example, the color red”.
Another closest prior art of record is Castaneda. Castaneda teaches “The truck 10 maintains steer correction until an event occurs, such as the disengagement of the object, e.g., when the scanning laser or other implemented sensor technology no longer detects an object in the left steer bumper zone 132. Assume that the truck 10 accumulated a travel distance of one half of a meter during the steer correction maneuver, which was fixed at 8 degrees. Upon detecting that the left steer bumper zone signal has disengaged, a counter steer compensation is implemented to compensate for the change in heading caused by the steer correction”.
In regards to claim 8, Beggs taken either individually or in combination with Castaneda fails to teach or render obvious an apparatus for disclosing: “wherein the boundary object comprises a first boundary object located on a right side of the vehicle, and the at least one of the audible, tactile, or visual cue comprises first, second, and third cues, and wherein:
the first cue is actuated by the positioning assistance system when at least one of:
the vehicle is located at a distance that is equal to or greater than a desired distance from both the first boundary object and a second boundary object located on a left side of the vehicle; or
the vehicle is located at a proper heading with respect to both the first boundary object and the second boundary object;
the second cue is actuated by the positioning assistance system when at least one of:
the vehicle is not located at a distance that is equal to or greater than the desired distance from the first boundary object; or
the vehicle is not located at a proper heading with respect to the first boundary object;
the third cue is actuated by the positioning assistance system when at least one of:
the vehicle is not located at a distance that is equal to or greater than the desired distance from the second boundary object; or
the vehicle is not located at a proper heading with respect to the second boundary object; and
the first, second, and third cues are distinguishable from one another”.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663